Citation Nr: 1541725	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-18 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a psychiatric disability.  

3.  Entitlement to an effective date earlier than January 29, 2010, for the award of a compensable rating for a right knee disability.

4.  Entitlement to an increased rating for a right knee disability, rated at 10 percent prior to November 9, 2010, and 20 percent thereafter. 

5.  Entitlement to an increased rating for a left knee disability, rated at 20 percent prior to August 30, 2012, 100 percent from August 30, 2012, and 60 percent from November 1, 2013.  

6.  Entitlement to an increased rating for a hearing loss disability, rated at 10 percent prior to November 9, 2010, and 20 percent thereafter.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 9, 2013.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to August 1994.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and December 2010 decision by the VA RO in Detroit, Michigan. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The reopened claim of entitlement to service connection for a psychiatric disability, and claims of increased ratings for a right knee, left knee and hearing loss disabilities, and entitlement to TDIU prior to November 9, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision issued in May 2007 denied service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  There is no pending claim for an increased rating for a right knee disability prior to January 29, 2010, or evidence of factually ascertainable increase of the right knee disability between January 29, 2009, and January 29, 2010.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.   The criteria for an effective date earlier than January 29, 2010, for a compensable rating for the right knee disability have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

Entitlement to service connection for PTSD was denied in a May 2007 rating decision in part because the evidence did not include a diagnosis of PTSD.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes medical diagnoses of PTSD.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Thus, reopening of the claim is in order.  

II. Earlier Effective Date

A.   Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in March 2010.

The duty to assist has also been met.  All available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In this regard, the Board notes that the Veteran has reported receiving VA treatment beginning in September 2009 (see November 2010 VA Form 21-8940); these records have been associated with the record.  

Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992).

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen if the medical reports relate to examination or treatment of a disability for which service connection has previously been established. 38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

C.  Factual Background and Analysis

Service connection was granted, and a noncompensable rating assigned, for a right knee disability in a February 1995 rating decision.  Subsequent claims for increase were denied, most recently in an October 2006 rating decision.  The Veteran did not appeal the October 2006 decision.  On January 29, 2010, VA received a claim for increase.  In connection with this claim, the RO obtained treatment and examination records and awarded a 10 percent rating effective from January 29, 2010, the date of receipt of the claim.  The Veteran contends that an earlier effective date is warranted.  

The Board finds January 29, 2010, is the appropriate "date of claim" for the increased rating.  Although the record reveals that the Veteran had previously filed claims for increased rating, these claims were denied, most recently in a final decision issued in October 2006.  The Board finds there is no pending claim prior to January 29, 2010.  The Board acknowledges that the record includes VA treatment records dated from September 2009 forward.  None of the records is a report of examination or hospitalization for the right knee disability which could be taken as a claim for increase, however.  See 38 C.F.R. § 3.157. 

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  Thus, it is necessary to determine whether the Veteran's right knee disability increased in severity sometime between January 29, 2009, and January 29, 2010. 

The record does not include any medical findings related to the right knee disability during this period or any histories indicative of a worsening of the right knee disability, though the records associated with the Veteran's treatment at the VA health system were obtained.  In this regard, the Board notes that the record includes September and October 2009 histories that the Veteran kept the right leg stiff while walking due to knee pain.  These histories are cumulative of previously considered histories of knee pain and difficulty walking, however, and thus are not evidence of an increase in the severity of the right knee disability.  The Veteran has not alleged, and the record does not suggest, that the Veteran received treatment via a non-VA medical provider or a different VA health care system than that of record.  Thus, the Board finds the evidence does not suggest a factually ascertainable increase in the right knee disability between January 29, 2009, and January 29, 2010.

Accordingly, an effective date earlier than January 29, 2010, is not warranted, and the claim is denied.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.

An effective date earlier than January 29, 2010, for the award of a compensable rating for a right knee disability is denied.  


REMAND

The Veteran underwent VA medical examinations in June 2014.  The VA examination record includes findings pertinent to the claim for increased rating for the hearing loss and knee disabilities on appeal.  As the Veteran has not waived his right to have this evidence considered in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

With regard to the service connection claim, the record reflects that the RO limited its consideration of the Veteran's psychiatric claim to PTSD.  In light of the decision to reopen, the claim should be expanded to include any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran should be provided all notice required in response to the expanded claim.  Additionally, based on the allegations that the Veteran's psychiatric disability is secondary to the service-connected disabilities, an opinion should be obtained.  See July 2013 representative statement.  

With regard to the TDIU issue, the record reflects that the appellant has filed a timely notice of disagreement with the effective date assigned for the award of a TDIU in the May 2014 rating decision.  A statement of the case has not been issued in response to either notice of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the entitlement to an earlier effective date for the award of a TDIU.  The appellant and his representative must be informed of the criteria for perfecting an appeal of this issue to the Board.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  Provide all required notice in response to the claim for service connection for any psychiatric disorder.

3.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed disabilities.

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all psychiatric disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was aggravated by a service-connected disability.  

The rationale for the opinion(s) must be provided.  The examiner is informed that the Veteran's service postdates the Vietnam era and the records do not show any service in the Persian Gulf.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Then, readjudicate the issues on appeal, with consideration of all evidence associated with the record subsequent to the May and November 2013 statements of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


